Case 9:19-cv-81472-JIC Document 1 Entered on FLSD Docket 10/28/2019 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA


GARY J. FRANCIONE,

      Plaintiff,

vs.

HHS CATERING, INC., a Florida
Corporation, d/b/a Dominic’s II Pizza
& Pasta,

      Defendant.
                                        /

                        I.    COMPLAINT FOR DAMAGES

     Plaintiff, GARY J. FRANCIONE, sues Defendant HHS CATERING, INC., and
shows:

                                II.     Introduction

      1.     This is an action by GARY J. FRANCIONE against his former employer

for unpaid overtime pursuant to the Fair Labor Standards Act. Plaintiff seeks

damages and a reasonable attorney’s fee.

                                III.    Jurisdiction

      2.     This action arises under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 207. The Court has jurisdiction over the claims pursuant to 29 U.S.C. §

216(b).

      3.     The claim arose within the Southern District of Florida, which is where

venue is proper.

                         Parties and General Allegations

      4.     Plaintiff, GARY J. FRANCIONE, (hereinafter “FRANCIONE”) a resident

of Broward County, was at all times material, employed by HHS CATERING, INC.,
Case 9:19-cv-81472-JIC Document 1 Entered on FLSD Docket 10/28/2019 Page 2 of 4



as a restaurant manager, was an employee as defined by 29 U.S.C. § 203(e), and

during his employment with HHS CATERING, INC., was engaged in commerce or

in the production of goods for commerce.

      5.    Defendant, HHS CATERING, INC., (hereinafter, “DOMINIC’S II PIZZA”),

is a Florida Corporation doing business in Palm Beach County, Florida, which owns

and operates DOMINIC’S II PIZZA, is an enterprise engaged in an industry affecting

commerce, and is an employer as defined by 29 U.S.C. §§203(d) and (s)(1), in that

in that it has employees engaged in commerce of in the production of goods for

commerce, and it has employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person;

and it is an enterprise whose annual gross volume of sales made or business done

is not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated) which has employees subject to the provisions of the FLSA, 29

U.S.C. § 207, at the location where in the restaurant where FRANCIONE was

employed.

  Count I – Violation of FLSA by Defendant DOMINIC’S II PIZZA – Overtime

      6.    Plaintiff, GARY J. FRANCIONE, realleges, as if fully set forth in Count I,

the allegations of Paragraphs 1 through 5 above.

      7.    Since on or October 2018 through July 3, 2019, Defendant DOMINIC’S

II PIZZA has willfully violated the provisions of §7 of the Act [29 U.S.C. §207] by

employing employees engaged in commerce for workweeks longer than 40 hours

without compensating them for their employment in excess of 40 hours at rates not

less than one and one-half times the regular rates at which they were employed:

specifically FRANCIONE, since October 2018, worked in excess of 40 hours a week
Case 9:19-cv-81472-JIC Document 1 Entered on FLSD Docket 10/28/2019 Page 3 of 4



nearly every week of his employment, and was not compensated for the work in

excess of 40 hours at a rate not less than one and one-half times the regular rate at

which he was employed.

        8.    The failure to pay overtime compensation to FRANCIONE is unlawful in

that he was not exempted from the overtime provisions of the Act pursuant to the

provisions of 29 U.S.C. § 213(a), because he was paid at an hourly rate.

        9.    DOMINIC’S II PIZZA’s actions were willful and purposeful as it was well

aware of the Fair Labor Standards Act and FRANCIONE’s status as non-exempt, but

chose not to pay him in accordance with the Act.

        10.   FRANCIONE is entitled pursuant to 29 U.S.C. § 216(b), to recover from

DOMINIC’S II PIZZA:

              a.    All unpaid overtime that is due;

              b.    As liquidated damages, an amount equal to the unpaid overtime

owed;

              c.    The costs of this action, and;

              d.    A reasonable attorney’s fee.

        WHEREFORE, Plaintiff, GARY J. FRANCIONE, prays that this court will grant

judgment against defendant DOMINIC’S II PIZZA:

              a.    awarding FRANCIONE payment of overtime compensation found

by the court to be due to him under the Act, including pre-judgment interest;

              b.    awarding FRANCIONE an additional equal amount as liquidated

damages;

              c.    awarding FRANCIONE his costs, including a reasonable attorney’s

fee; and
Case 9:19-cv-81472-JIC Document 1 Entered on FLSD Docket 10/28/2019 Page 4 of 4



            d.    granting such other and further relief as is just.

                                   Jury Demand

     Plaintiff demands trial by jury on all issues so triable.

Dated: October 28, 2019
Plantation, Florida
                                      Respectfully submitted,


                                      /s/Robert S. Norell, P.A.
                                      Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                      E-Mail: rob@floridawagelaw.com
                                      ROBERT S. NORELL, P.A.
                                      300 NW 70th Avenue
                                      Suite 305
                                      Plantation, FL 33317
                                      Telephone: (954) 617-6017
                                      Facsimile: (954) 617-6018
                                      Counsel for GARY J. FRANCIONE
